
	
		I
		111th CONGRESS
		2d Session
		H. R. 4652
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Blumenauer (for
			 himself, Mr. Wu,
			 Mr. Baird,
			 Mr. McDermott, and
			 Mr. Inslee) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide assistance for programs and activities to protect and restore the water
		  quality of the Columbia River Basin, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia River Restoration Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The Columbia River is the largest river in
			 the Pacific Northwest and the fourth largest river in the United States by
			 volume. The river is 1,243 miles long, and its drainage basin includes 259,000
			 square miles, extending into 7 States and British Columbia, Canada, and
			 including all or part of 5 national parks, the Columbia River Gorge National
			 Scenic Area, and the Hells Canyon National Recreation Area.
			(2)The Columbia River
			 Basin and its tributaries provide significant ecological and economic benefits
			 to the Pacific Northwest and the entire United States. Traditionally, the
			 Columbia River Basin and its tributaries were the largest salmon producing
			 river system in the world, with annual returns peaking at as many as 30 million
			 fish. The Columbia River drainage basin includes more than 6 million acres of
			 irrigated agricultural land, and its 14 hydroelectric dams, combined with
			 additional dams on its tributaries, produce more hydroelectric power than any
			 other North American river.
			(3)The Lower Columbia River Estuary stretches
			 146 miles from the Bonneville Dam to the mouth of the Pacific Ocean, and much
			 of this area is degraded. Polychlorinated biphenyls (PCBs) in salmon tissue and
			 polycyclic aromatic hydrocarbons (PAHs) in salmon prey exceed estimated
			 thresholds for delayed mortality, increased disease susceptibility, and reduced
			 growth. Legacy contaminants (DDT and PCBs) banned in the 1970s are still
			 detected in river water, sediments, and juvenile Chinook salmon. Several
			 pesticides have been detected, including atrazine and simazine, which can
			 affect salmon behavior or act as hormone disruptors. Emerging contaminants,
			 such as hormone disruptors from pharmaceutical and personal care products, have
			 been found in river water and juvenile male salmon. These contaminants may
			 impair salmon growth, health, and reproduction.
			(4)The Middle and Upper Columbia River Basin
			 includes 1,050 miles of the mainstem Columbia River upstream of the Bonneville
			 Dam, including the 1,040 miles of its largest tributary, the Snake River, and
			 all of the tributaries to both rivers. The Environmental Protection Agency’s
			 (EPA’s) Columbia River Basin Fish Contaminant Survey detected the presence of
			 92 priority pollutants, including PCBs, dioxins, furans, arsenic, mercury, and
			 DDE (a breakdown product of DDT), in fish that are consumed by the Confederated
			 Tribes of the Warm Springs, the Confederated Tribes and Bands of the Yakama
			 Nation, the Confederated Tribes of the Umatilla Indian Reservation, and the Nez
			 Perce Tribe, as well as by other people consuming fish throughout the Columbia
			 River Basin. A fish consumption survey by the Columbia River Intertribal Fish
			 Commission showed that tribal members were eating 6 to 11 times more fish than
			 EPA’s estimated national average. The nuclear and toxic contamination at the
			 Hanford Nuclear Reservation presents an ongoing risk of contamination in the
			 Middle Columbia Basin. Sampling of sediments by the EPA in 2004 documented
			 widespread presence of toxic flame retardants known as polyrominated diphenyl
			 ethers.
			(5)Contamination of
			 the Middle and Upper Columbia River Basin has a direct impact on water quality
			 and habitat quality in the Lower Columbia River Estuary. Investments in habitat
			 restoration and toxics reduction in the Middle and Upper Columbia River Basin
			 can have significant benefits for fish and wildlife throughout the entire
			 basin.
			(6)Together with the
			 Governors of Oregon and Washington, the EPA created the Lower Columbia River
			 Estuary Partnership (Estuary Partnership) in 1995 to provide regional
			 coordination to focus on the lower river, to advance the science of the
			 ecosystem, and to deliver environmental results. The Estuary Partnership was
			 formed within the National Estuary Program and provides a structure for
			 organization and collaboration to implement Federal priorities. The Estuary
			 Partnership includes all key Federal agencies as part of its management and
			 governing structure, including the EPA, the United States Geological Survey
			 (USGS), the National Oceanic and Atmospheric Administration (NOAA), the Army
			 Corps of Engineers, the Forest Service, and tribal, State, and local
			 governments.
			(7)The Columbia River
			 Basin was designated by the EPA as an Estuary of National
			 Significance in 1995 and a Large Aquatic Ecosystem in
			 2006.
			(8)The Estuary
			 Partnership has developed an unparalleled 2-State, public and private
			 partnership, including unprecedented collaborative efforts among key Federal
			 partners, including the EPA, the NOAA, the USGS, and the Army Corps of
			 Engineers to advance Federal goals, and the Estuary Partnership and its
			 partners have gathered scientific information and compiled data, and have made
			 significant gains in habitat protection and environmental education.
			(9)Despite these
			 advances, further degradation exists and contaminants persist in the Columbia
			 River Basin and are impairing the health of fish, wildlife, and humans.
			 Degraded conditions in the river exacerbate the challenges already faced by the
			 13 species of salmon and steelhead in the Columbia River Basin listed as
			 threatened or endangered under the Endangered Species Act of 1973.
			(10)The Estuary Partnership
			 Comprehensive Conservation and Management Plan (1999), the
			 Northwest Power and Conservation Council Lower Columbia Province
			 Plan (2004, amended 2008), the draft NOAA Columbia River Estuary
			 Recovery Module for Salmon and Steelhead (2010), the States of Oregon,
			 Idaho, and Washington Recovery Plans, the Biological Opinion for the
			 Federal Columbia River Power System (FCRPS) (2000, 2004, 2008), and the
			 EPA Columbia Basin State of the River Report for Toxics (2009)
			 consistently identify habitat loss and toxic contamination as threats to fish
			 and wildlife.
			3.Columbia
			 RiverTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.Columbia
				River
					(a)DefinitionsIn
				this section, the following definitions apply:
						(1)Action
				PlanThe term Action Plan means the
				Columbia River Basin Toxics Reduction Action Plan developed by
				the Environmental Protection Agency and the Columbia River Toxics Reduction
				Working Group in 2010, including any amendments thereto.
						(2)Comprehensive
				PlanThe term Comprehensive Plan means the
				Estuary Partnership Comprehensive Conservation and Management
				Plan adopted by the Environmental Protection Agency and the Governors
				of Oregon and Washington on October 20, 1999, under section 320, including any
				amendments thereto.
						(3)Estuary
				PartnershipThe term Estuary Partnership means the
				Lower Columbia River Estuary Partnership, an entity created by the States of
				Oregon and Washington and the Environmental Protection Agency under section
				320.
						(4)Lower Columbia
				River and EstuaryThe term Lower Columbia River and
				Estuary means the region consisting of the lower 146 miles of the
				Columbia River Basin from the Bonneville Dam to the Pacific Ocean.
						(5)Middle and Upper
				Columbia River BasinThe term
				Middle and Upper Columbia River Basin means the region
				consisting of the United States portion of the Columbia River Basin above
				Bonneville Dam, including the Snake River (and its tributaries) and other
				tributaries of the Columbia River.
						(6)Team
				LeaderThe term Team Leader means the Team Leader
				appointed under subsection (b).
						(b)Program
				team
						(1)EstablishmentThe
				Administrator shall establish in the Environmental Protection Agency a Columbia
				River Program Team. The Team shall be located within the Oregon Operations
				Office for Region 10 of the Environmental Protection Agency.
						(2)Appointment of
				Team LeaderThe Administrator shall appoint a Team Leader, who,
				by reason of management experience and technical expertise relating to the
				Columbia River Basin, shall be highly qualified to support the development and
				implementation of projects, programs, and studies necessary to implement the
				Action Plan.
						(3)Delegation of
				authority; staffingThe Administrator shall delegate to the Team
				Leader such authority and provide such additional staff as may be necessary to
				carry out this section.
						(c)Duties
						(1)In
				generalIn carrying out this section, the Administrator, acting
				through the Team Leader, shall—
							(A)assist and support
				the implementation of the Action Plan and the Comprehensive Plan;
							(B)coordinate the implementation of the Action
				Plan and the Comprehensive Plan, and the development of any updates to those
				plans, with programs and projects in the Middle and Upper Columbia River
				Basin;
							(C)make such other updates to the Action Plan
				and the Comprehensive Plan as the Administrator, in consultation with
				appropriate Federal agencies, the States of Oregon, Washington, and Idaho,
				tribal governments, local governments, and other public and private interests
				in the Columbia River Basin, considers appropriate;
							(D)provide funding
				and make grants for implementation of the Action Plan and the Comprehensive
				Plan and projects, programs, and studies consistent with the priorities of the
				Action Plan and the Comprehensive Plan;
							(E)promote innovative
				methodologies and technologies that are cost effective and consistent with the
				identified goals and objectives of the Action Plan and the Comprehensive Plan
				and the permitting processes of the Environmental Protection Agency;
							(F)coordinate the
				major functions of the Federal Government related to the implementation of the
				Action Plan and the Comprehensive Plan, including projects, programs, and
				studies for—
								(i)water quality
				improvements;
								(ii)toxics reduction
				and monitoring;
								(iii)wetland,
				riverine, and estuary restoration and protection;
								(iv)nearshore and
				endangered species recovery; and
								(v)stewardship and
				environmental education;
								(G)coordinate the
				research and planning projects authorized under this section with Federal
				agencies, State agencies, tribal governments, universities, and the Estuary
				Partnership, including conducting or commissioning studies considered necessary
				for strengthened implementation of the Action Plan and the Comprehensive
				Plan;
							(H)track progress
				toward meeting the identified goals and objectives of the Action Plan and the
				Comprehensive Plan by—
								(i)implementing and
				supporting a project, program, and monitoring system consistent with
				performance-based ecosystem standards and management; and
								(ii)coordinating,
				managing, and reporting environmental data related to the Action Plan and the
				Comprehensive Plan in a manner consistent with methodologies utilized by the
				Estuary Partnership, including making such data and reports on such data
				available to the public, including on the Internet, in a timely fashion;
				and
								(I)collect and make
				available to the public, including on the Internet, publications and other
				forms of information relating to the environmental quality of the Lower
				Columbia River and Estuary.
							(2)Implementation
				methodsThe Administrator, acting through the Team Leader, may
				enter into interagency agreements, make intergovernmental personnel
				appointments, provide funding, make grants, and utilize other available methods
				in carrying out the duties under this subsection.
						(d)ReportNot
				later than one year after the date of enactment of this section, and biennially
				thereafter, the Administrator shall submit to Congress a report that—
						(1)summarizes the
				progress made in implementing the Action Plan and the Comprehensive Plan and
				the progress made toward achieving the identified goals and objectives
				described in such plans;
						(2)summarizes any
				modifications to the Action Plan and the Comprehensive Plan made in the period
				immediately preceding the report;
						(3)incorporates
				specific recommendations concerning the implementation of the Action Plan and
				the Comprehensive Plan; and
						(4)summarizes the
				roles and progress of each Federal agency that has jurisdiction in the Columbia
				River Basin toward meeting the identified goals and objectives of the Action
				Plan and the Comprehensive Plan.
						(e)Implementation
				of action plan and comprehensive plan
						(1)In
				generalThe Administrator, acting through the Team Leader and in
				consultation with the Estuary Partnership, shall carry out projects, programs,
				and studies to implement the Action Plan and the Comprehensive Plan.
						(2)Priority
				projects, programs, and studiesThe Administrator may give
				special emphasis to projects, programs, and studies that are identified as
				priorities by the Estuary Partnership in the Action Plan and the Comprehensive
				Plan.
						(3)Grants
							(A)In
				generalThe Administrator, acting through the Team Leader, is
				authorized to make grants for projects, programs, and studies to implement the
				Action Plan and the Comprehensive Plan.
							(B)AllocationsIn
				making grants using funds appropriated to carry out this paragraph for a fiscal
				year, the Administrator, acting through the Team Leader, shall use—
								(i)not less than 40
				percent of the funds to make a comprehensive grant to the Estuary Partnership
				to manage implementation of the Comprehensive Plan;
								(ii)not less than 50 percent of the funds to
				make grants, as allocated by the Team Leader, for projects, programs and
				studies prioritized in the Action Plan throughout the Columbia River Basin, and
				for other coordinated projects, programs, and studies in the Middle and Upper
				Columbia River Basin; and
								(iii)not more than 5 percent of the funds for
				project management, administration, and reporting.
								(4)Federal
				shareThe Federal share of the costs for which a grant is made
				under this section shall be 75 percent, except that the Administrator may
				increase the Federal share in such circumstances as the Administrator
				determines appropriate.
						(f)Annual budget
				planThe President, as part of the President’s annual budget
				submission to Congress under section 1105(a) of title 31, United States Code,
				shall submit information regarding each Federal agency involved in protection
				and restoration of the Columbia River Basin, including—
						(1)an interagency
				crosscut budget that displays for each Federal agency—
							(A)the amounts
				obligated in the preceding fiscal year for protection and restoration projects,
				programs, and studies relating to the Columbia River Basin;
							(B)the estimated
				budget for the current fiscal year for protection and restoration projects,
				programs, and studies relating to the Columbia River Basin; and
							(C)the proposed
				budget for protection and restoration projects, programs, and studies relating
				to the Columbia River Basin; and
							(2)a description and
				assessment of the Federal role in the development and implementation of the
				Action Plan and the Comprehensive Plan and the specific role of each Federal
				agency involved in protection and restoration of the Columbia River Basin,
				including specific projects, programs, and studies conducted or planned to
				achieve the identified goals and objectives of the Action Plan and the
				Comprehensive Plan.
						(g)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $40,000,000 for each of fiscal years
				2011 through 2016. Such sums shall remain available until
				expended.
					.
		
